DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on January 12, 2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US 9,606,904 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner Notes
Examiner spoke with applicant’s representative on January 11, 2021 and suggested that the Applicant file a terminal disclaimer to avoid a double patenting rejection. Examiner indicated that filing the terminal disclaimer amending the claims would place the application in condition for allowance. Applicant’s representative substantially agreed to examiner's suggestions. Applicant filed the terminal disclaimer and on 12 January 2021.  The terminal disclaimer was approved on January 12, 2021, thereby placing the application in condition for allowance. Examiner then contacted Applicant on January 15, 2021 to suggest further amendment to claims 4, 6, 11, 13, 18 and cancel claims 3, 10, 17 to overcome fails to further limit. Applicant again agreed with Examiner’s suggestions. The agreed upon language is incorporated into the claims below.
The Claims are amended as authorized by Attorney of Record Brett A. Krueger (Reg. No. 54,243) on January 15, 2021.


IN THE CLAIMS:
	Please amend claims 4, 6, 11, 13, 18 and cancel claim 3, 10 and 17   

3. (Cancel)

4. (Currently amended) The computer-implemented method of claim 23, wherein generating the rebased instruction pointer further comprises in response to determining each of the start address and the end address associated with the first set of pointers from the previous crash, identifying a library from a list of libraries associated with each portion of code associated with each of one or more instruction pointers in the application.

6. (Currently amended) The computer-implemented method of claim 5, further comprising: 


determining a library start address associated with the address identifier in the current list of libraries.

10. (Cancel)

11. (Currently amended) The system of claim 9, wherein generating the rebased instruction pointer further comprises in response to determining each of the start address and the end address associated with the first set of pointers from the previous crash, identifying a library from a list of libraries associated with each portion of code associated with each of one or more instruction pointers in the application.

13. (Currently amended) The system of claim 12, wherein the operations further comprise: 


determining a library start address associated with the address identifier in the current list of libraries.

17. (Cancel)

18. (Currently amended) The computer-readable medium of claim 16, wherein generating the rebased instruction pointer further comprises in response to determining each of the start address and the end address associated with the first set of pointers from the previous crash, identifying a library from a list of libraries associated with each portion of code associated with each of one or more instruction pointers in the application.

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199